--------------------------------------------------------------------------------

Exhibit 10.1
 
[LETTERHEAD OF TESSCO TECHNOLOGIES INCORPORATED]


February 18, 2015


Mr. Gerald T. Garland
2805 Monkton Road
Monkton, MD 21111


Re: Separation and Transition Arrangements


Dear Jerry:


Following up on our discussions, this letter sets forth our agreement regarding
your departure from TESSCO, including the period of transition and the amendment
of the terms of your Severance and Restrictive Covenant Agreement dated February
9, 2009 (the “2009 Severance Agreement”).


1.            Your departure from TESSCO culminates our recent discussions about
your current and future interests and activities, and in particular your desire
to pursue certain charitable and philanthropic endeavors, and balancing these
interests with the needs of TESSCO’s business. As such, it represents a mutual
decision to separate and, strictly speaking, it is neither a termination of your
employment without Cause by TESSCO nor a resignation (either with or without
Good Reason) on your part, as those terms are used in the 2009 Severance
Agreement. In other words, the 2009 Severance Agreement does not squarely
address the situation.


2.            In particular, as we have discussed and you have acknowledged,
TESSCO is not obligated to make any severance payments to you under Section 3.3
of the 2009 Severance Agreement as a consequence of your departure. By the same
token, however, in order to expedite the implementation of our mutual decision
to separate and in consideration of your undertakings as described below, and in
view of your more than 20 years of service and enormous contributions to TESSCO
from its earliest days as a public company, TESSCO will make the payments and
provide the benefits described in paragraph 3 (subject to the conditions stated
there).


3.           TESSCO will pay you a severance amount equal to 100% of your annual
base salary (which is $345,000), in two installments of $172,500 (less
applicable taxes and such other amounts as we are authorized or required by law
to deduct). As noted below, your agreed departure date is May 31, 2015.
Consequently, these payments will be made to you on May 31 (your last day as a
TESSCO employee) and on January 4, 2016, subject to the following conditions:



A. Not later than May 18, 2015, you have executed and delivered (and do not
thereafter revoke) the General Release attached as Exhibit 1 to this letter
agreement (which, regardless of when it is executed and delivered, will be
deemed effective on and as of May 31, 2015);

 

B. Between the date of this letter and May 31, 2015, your employment is not
terminated for “Cause” within the meaning of subsection (a), (c), (d), or (e) of
Section 2.2 of the 2009 Severance Agreement (but not subsection (b) of that
Section, which is hereby deleted);

 

--------------------------------------------------------------------------------

Mr. Gerald T. Garland
February 18, 2015
Page 2
 

C. From May 31 through and including November 30, 2015, you have not accepted a
position as, or served as or performed any of the material duties of, an
executive or senior management employee of any business enterprise (regardless
of whether that business enterprise competes to any extent with TESSCO); and

 

D. From May 31 through and including November 30, 2015, you have continued to
abide by all of the restrictions and obligations under 2009 Severance Agreement
(as amended by this letter agreement), including those set forth in Section 3.7
and Section 4 of the 2009 Severance Agreement (as well as any other
post-employment obligations you may have under the TESSCO Code of Conduct).

 
Of course, the restriction in paragraph C above is not intended (1) to preclude
you in any way from being involved (in a leadership capacity or otherwise) in
the activities of any nonprofit charitable, educational, or religious
organization, (2) to otherwise limit you in pursuing charitable and
philanthropic endeavors, or (3) to prohibit you from serving on the board of or
as a consultant to a business enterprise that does not in any way compete with
TESSCO, provided you are not employed full-time by such enterprise.


4.           As noted above, we have agreed that your last day as a TESSCO
employee will be May 31, 2015. During the period from the date of this letter
through May 31, we will work together to wind down your efforts and transition
your duties and responsibilities to me. You will continue to receive 100% of
your current base salary (and your employee benefits) through the end of this
period, i.e., through May 31. (You will also be entitled to and will receive in
the first payroll after your termination date your accrued but unused paid time
off in accordance with TESSCO’s normal policies.) As part of this transition, we
have agreed that you will step down as Senior Vice President of Solutions
Development & Product Management effective as of the date of your signature on
this letter, and during this period we will be realigning your duties and
responsibilities as we determine appropriate to achieve an orderly and efficient
transition.


5.           The payments described in paragraph 3 above are in lieu of any and
all payments or benefits to which you might otherwise be entitled by reason of
your separation from TESSCO (whether under the 2009 Severance Agreement or any
other plan, agreement, arrangement, or understanding), other than vested
benefits to which you are entitled under TESSCO’s qualified retirement plans and
your rights to continuation coverage under COBRA. Although you will be entitled
to 100% of your current base salary plus your existing benefits through May 31,
2015, i.e., your last day as a TESSCO employee, you will not be eligible for or
entitled to participate in or receive any benefit from TESSCO’s Value Share
Program for Fiscal Years 2015 or 2016. Should you predecease the date or dates
on which the amounts described in paragraph 3 become payable, those amounts will
be paid to your estate or other successor in interest (subject, of course, to
your prior compliance with the conditions stated in paragraph 3).


6.       This letter is not intended to modify the terms of your Performance
Stock Unit Agreements in any way. Because the mutual expectation is that you
will still be employed by TESSCO on May 1, 2015, you will be entitled to receive
any previously earned Performance Shares (including any that are earned for the
Fiscal Year 2015) that are otherwise distributable on or about that date.
However, you will not be eligible to earn any Performance Shares for the Fiscal
Year 2016, nor will you be entitled to receive any Performance Shares earned for
prior Fiscal Years that might otherwise become distributable (or “vested”) after
the May 2015 distribution date, all of which will be forfeited. Because your
departure is the result of a mutual decision to separate, you acknowledge that
it is not the result of, nor will it be treated as, either a termination of your
employment by TESSCO or a termination of your employment by you with Good
Reason, as those terms are used in your Performance Stock Unit Agreements.
 

--------------------------------------------------------------------------------

Mr. Gerald T. Garland
February 18, 2015
Page 3
 
7.           Finally, although the provisions of this letter supersede in all
respects the provisions in Section 3 of the 2009 Severance Agreement regarding
any rights you may have to payments or benefits by virtue of the termination of
your employment, the 2009 Severance Agreement otherwise remains in effect. In
particular, you continue to be bound by your obligations under Section 3.7
(Termination Obligations) and Section 4 (Restrictive Covenants) of the 2009
Severance Agreement, which remain in full force and effect, enforceable by
TESSCO in accordance with their terms. For this purpose, your “Date of
Termination” will mean May 31, 2015 and “Restriction Period” will mean the
one-year period beginning on that date and ending on May 31, 2016.
 
Jerry, if the above fully and accurately sets forth our understanding, please so
confirm by signing and returning to me a copy of this letter.
 
 
Very truly yours,
 
 
 
 
 
/s/Robert B. Barnhill, Jr.
 
 
 
Robert B. Barnhill, Jr.
 
 
Chairman, President, and CEO
 

 
CONFIRMED AND AGREED:
 
/s/ Gerald T. Garland
GERALD T. GARLAND
Date: February 18, 2015
 

--------------------------------------------------------------------------------



